On order of the Court, the application for leave to appeal the April 5, 2017 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. For purposes of MCR 6.502(G)(1), the Court notes that, although the defendant's motion has been styled as a motion for relief from judgment by the trial court, it should not be regarded as a motion for relief from judgment in any future case. The defendant actually filed a motion to correct an invalid sentence under MCR 6.429, which was properly denied by the trial court for lack of merit. It was also untimely. MCR 6.429(B). The motion to remand for resentencing is DENIED.